                      Case 2:20-cv-01405-JCM-VCF Document 20 Filed 08/19/20 Page 1 of 2



                 1
                 2
                 3
                 4                                 UNITED STATES DISTRICT COURT
                 5                                         DISTRICT OF NEVADA
                 6                                                        ***
                 7    TI PAYMENTS LLC,                                           Case No. 2:20-CV-1405 JCM (VCF)
                 8                                               Plaintiff(s),                  ORDER
                 9           v.
               10     BEYOND WEALTH PTE LLC,
               11                                          Defendant(s).
               12
               13             Presently before the court is defendant Beyond Wealth PTE, LLC’s motion to withdraw
               14     its emergency motion for release of funds without prejudice. (ECF No. 18). Plaintiff T1
               15     Payments LLC responded. (ECF No. 19).
               16             Having found “new facts and claims,” defendant moves to withdraw its emergency
               17     motion to release funds without prejudice, because it intends to amend its complaint. (ECF No.
               18     18). Plaintiff opposes defendant’s ability to refile a motion to release funds and the resources
               19     expended on these motions—which had over four million dollars at stake—on an expedited
               20     basis. (ECF No. 19).
               21             In first moving on an emergency basis, defendant represented that it would face
               22     “irreparable harm” from its inability to pay its employees and other obligations. (ECF No. 5).
               23     Defendant’s actions here support this court’s new finding that this matter is not in fact an
               24     emergency and that it may receive these funds, if warranted, through the regular course of
               25     litigation. See Local Rule 7-4(c).
               26             Defendant’s motion is withdrawn with prejudice. (ECF No. 5). Plaintiff may proceed to
               27     move for attorney’s fees as it sees fit.
               28

James C. Mahan
U.S. District Judge
                      Case 2:20-cv-01405-JCM-VCF Document 20 Filed 08/19/20 Page 2 of 2



                1           Accordingly,
                2           IT IS SO ORDERED.
                3           DATED August 19, 2020.
                4                                        __________________________________________
                                                         UNITED STATES DISTRICT JUDGE
                5
                6
                7
                8
                9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                       -2-
